Title: From Thomas Jefferson to Eleuthère Irenée Du Pont, 23 November 1804
From: Jefferson, Thomas
To: Du Pont, Eleuthère Irenée


                  
                     Dear Sir 
                     
                     Washington Nov. 23. 04
                  
                  It is with real pleasure I inform you that it is concluded to be for the public interest to apply to your establishment for whatever can be had from that for the use either of the naval or military department. the present is for your private information; you will know it officially by applications from those departments whenever their wants may call for them. Accept my friendly salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               